LESLIE, Chief Justice.
This action by the Randolph Junior College, a corporation, against E. Buford Isaacks is essentially one to determine the college’s right to have a judgment recovered by the said Isaacks against plaintiff (in Randolph Junior College v. Isaacks, Tex.Civ.App., 113 S.W.2d 628) offset by note alleged to have been executed by the said Isaacks and owned by the college, whose authorities did not know of its existence when the former suit was in the course of litigation.
The trial was before the court without a jury, and at the conclusion of the testimony judgment was rendered in favor of Isaacks. The plaintiff appeals.
On request by plaintiff, the trial court filed findings of fact and conclusions of law. Among these the court found: “2. Randolph Junior College and Randolph College are, and have been continuously since their respective organizations different corporations. 3. Defendant Randolph Junior College is not now and at no time has it been the owner of the note executed by plaintiff to Randolph College and plead as an offset to the judgment abovei described.” On these and other findings, the trial court concluded that the college was not entitled to offset Isaacks’ judgment with the note, and entered judgment in favor of Isaacks.
In response to the plaintiff’s brief we have carefully considered the record and find the conclusions of fact substantially supported by the testimony. Finding no error, the judgment of the trial court is affirmed.